DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugimoto (2019/0147618).

Regarding claim 1, Sugimoto discloses an electronic device comprising at least one memory and at least one processor (Fig. 1, 16: storage 30 and operation unit 18/ image control unit 104 or Fig. 18: memory 250 and control unit 201) which function as: 
an acquisition unit (Fig. 1 or 16: Attention Position Recognizing Unit 26) configured to acquire a first line-of-sight information and a second line-of-sight information generated by mutually different statistical methods as line-of-sight information relating to a line of sight of a user looking at a display surface (abstract; [0096-0105]: See different processes or statistical methods for acquiring different line-of-sight information or gaze positions as attention positions in steps s18,s24,s28, s102 or s30 of one of Fig. 11-15); and 
a processing unit (control unit 104) configured to perform first processing on a basis of the first line-of-sight information and second processing different from the first processing on a basis of the second line-of-sight information ([0095; 0123]: Sugimoto teaches a control unit 104 that performs different processing such that automatic focus adjustment, automatic exposure, automatic color balance correction or automatic white balance correction using one of  the attention position recognized by the attention position recognizing unit 26).  

Regarding claim 2,  Sugimoto  discloses the electronic device according to claim 1, wherein the acquisition unit generates the first line-of-sight information and the second line-of-sight information from a detection result of successively detected lines of sight ([0087-0088]: See successive glaze positions SP from a detection result of moving object OBJ2 and paining image IMG3 in Fig. 7-9).  

Regarding claim 3,  Sugimoto  discloses the electronic device according to claim 1, wherein a change in the first line-of-sight information relative to a change in the line of sight is less than a change in the second line-of-sight information relative to the change in the line of sight (Fig. 5 shows that both of objects OBJ12 and OBJ13 have less SP positions than OBJ11).  

Regarding claim 6,  Sugimoto  discloses the electronic device according to claim 1, wherein the first line-of-sight information and the second line-of-sight information are each generated based on at least one of an interval of updating an image displayed on the display surface and a delay time between acquisition of the image and display thereof on the display surface ([0068-0069]: Fig. 2 shows glaze positions in images IMG(t1) to IMG(tN) are generated based on interval or time t1 to tN).  

Regarding claim 7,  Sugimoto  discloses the electronic device according to claim 1, wherein the first line-of-sight information and the second line-of-sight information are each generated from a detection result of successively detected lines of sight ([0087-0088]: See successive glaze positions SP from a detection result of moving object OBJ2 and paining image IMG3 in Fig. 7-9), and the at least one memory and at least one processor (Fig. 1, 16: storage 30 and operation unit 18/ image control unit 104 or Fig. 18: memory 250 and control unit 201) further function as: a control unit configured to control timings of detecting the lines of sight on a basis of at least one of an interval of updating an image displayed on the display surface and a delay time between acquisition of the image and display thereof on the display surface ([0068-0069]: Fig. 2 shows glaze positions in images IMG(t1) to IMG(tN) are generated based on interval or time t1 to tN).    

Regarding claim 9, Sugimoto discloses the electronic device according to claim 1, wherein the first processing is control for displaying an image on a display surface and displaying a predetermined item at a position ([0055-0056; 0130-0131; 0156-0157]: still image, motion image, information, text information or the like are displayed to detect a user operation on the displayed information), determined based on the first line-of-sight information, on the display surface ([0123; 0156-0157]).  

Regarding claim 10, Sugimoto discloses the electronic device according to claim 1, wherein the display surface displays a captured image ([0084]: See images and glazed positions SP in Fig. 3-5, 9), and the second processing is processing for setting an area, where a focus point is detected, in the image ([0123]: a detection region of focus detection is determined based on recognized attention position and AF detection is performed).  

	Regarding claim 11, the claim is a method of the apparatus claim 1. Therefore, claim 11 is analyzed and rejected as claim 1.

Regarding claim 12, the claim contains the same limitation as claimed in claim 11 or 1. Therefore, claim 12 is analyzed and rejected as claim 11 or 1. However, claim 12 further requires: “a non-transitory computer readable medium that stores a program” ([0055; 0090; 0136; 0142]).

Allowable Subject Matter
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of Sugimoto discloses an attention position recognizing apparatus for recognizing gazing positions of still/moving images/objects. The prior art of Muta (US2021/0357023) discloses a camera to estimate whether an object is on the line of sight  of a user for a threshold of time. The prior art of Odagiri (US2019/0033966) discloses an image processing device for calculating position of a light of sight of a user in a display screen. The prior art of Olson (US2022/0019281) discloses  a camera to perform different functions based on different head positions or glaze positions. The prior art of Suda (US6388707) discloses a camera to perform focus operation based on light of sight detection signals. Thus many references teaches camera apparatus for detecting or calculating light of sight or glaze positions, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the electronic device according to claim 1 further in combination with: “ wherein the first line-of-sight information and the second line-of-sight information are each generated by processing that is able to include a weighted combination of a plurality of lines of sight corresponding to a plurality of timings respectively, and a method of the weighted combination for the first line-of-sight information is different from a method of the weighted combination for the second line-of-sight information”.  

Regarding claim 5, the prior art of Sugimoto discloses an attention position recognizing apparatus for recognizing gazing positions of still/moving images/objects. The prior art of Muta (US2021/0357023) discloses a camera to estimate whether an object is on the line of sight  of a user for a threshold of time. The prior art of Odagiri (US2019/0033966) discloses an image processing device for calculating position of a light of sight of a user in a display screen. The prior art of Olson (US2022/0019281) discloses  a camera to perform different functions based on different head positions or glaze positions. The prior art of Suda (US6388707) discloses a camera to perform focus operation based on light of sight detection signals. Thus many references teaches camera apparatus for detecting or calculating light of sight or glaze positions, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the electronic device according to claim 1 further in combination with: “wherein the first line-of-sight information and the second line-of-sight information are each generated by processing that is able to include a thinning process on successively detected lines of sight, and a method of the thinning process for the first line-of-sight information is different from a method of the thinning process for the second line-of-sight information respectively”.  

Regarding claim 8, the prior art of Sugimoto discloses an attention position recognizing apparatus for recognizing gazing positions of still/moving images/objects. The prior art of Muta (US2021/0357023) discloses a camera to estimate whether an object is on the line of sight  of a user for a threshold of time. The prior art of Odagiri (US2019/0033966) discloses an image processing device for calculating position of a light of sight of a user in a display screen. The prior art of Olson (US2022/0019281) discloses  a camera to perform different functions based on different head positions or glaze positions. The prior art of Suda (US6388707) discloses a camera to perform focus operation based on light of sight detection signals. Thus many references teaches camera apparatus for detecting or calculating light of sight or glaze positions, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the electronic device according to claim 7 further in combination with: “wherein the control unit controls timings of detecting the lines of sight such that the longer a reference time, which is the interval of updating an image displayed on the display surface or the delay time between acquisition of the image and display thereof on the display surface, the longer an interval, at which the line of sight is successively detected, and in a case where the reference time is longer than a threshold, the line of sight is detected at a timing in a 4510205216US01 latter half of a display period of one image on the display surface”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/03/2022